ORDER

PER CURIAM.
Marie Brown suffered a severe emotional reaction related to the death of a student, Fred Walker, who was killed while attempting to steal a Los Angeles Raiders jacket from another youth. Ms. Brown was an academic advisor to Walker. The incident did not occur at school, and was not witnessed by Ms. Brown.
Ms. Brown sought compensation for her injuries on the basis that it was a work-related shock injury. The Labor and Industrial Relations Commission denied compensation on the basis that her injuries did not “arise out of’ her employment and were not sustained “in the course of’ her employment.
The decision of the Labor and Industrial Relations Commission is affirmed. Rule 84.16(b).